This conviction was for burglary, the punishment being assessed at three years confinement in the penitentiary. *Page 182 
The record is without a statement of facts or bills of exception. There was a plea of guilty, and the judgment shows a proper warning. To this there seems to have been no objection; at least, if so, it is not brought up in the record. The grounds of the motion for new trial are simply stated as grounds, and are not verified by exceptions, and pertain mainly to the insufficiency of the evidence and the admission of testimony which appellant alleges to have been erroneous. It also alleges appellant had been advised and influenced to plead guilty by a deputy sheriff, who had threatened if he did not do so they would prosecute him in quite a number of cases. These are not verified, and, therefore, can not be considered.
The judgment is affirmed.                           Affirmed.